         Case 2:20-cv-02425-KSM Document 17 Filed 03/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KEITH NORWOOD,                                             CIVIL ACTION

        Petitioner,
                                                            NO. 20-2425-KSM
        v.

 SUPERINTENDENT OVERLANDER, et
 al.,

        Respondents.


                                            ORDER

       AND NOW, this 2nd day of March, 2021, upon consideration of Petitioner’s Petition for

a Writ of Habeas Corpus (Doc. No. 2), the Response thereto (Doc. No. 11), Petitioner’s Request

for Stay and Abey Federal Proceedings (Doc. No. 4), and the Report and Recommendation of

United States Magistrate Judge Marilyn Heffley (Doc. No. 15), it is ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED;

   2. The Petition for a Writ of Habeas Corpus is DENIED and DISMISSED WITH

       PREJUDICE;

   3. Petitioner’s Request for Stay and Abey Federal Proceedings is DENIED;

   4. There is no probable cause to issue a certificate of appealability; and

   5. The Clerk of Court shall mark this case CLOSED.

IT IS SO ORDERED.

                                                    BY THE COURT:
                                                    /s/ Karen Spencer Marston
                                                    _______________________________
                                                    KAREN SPENCER MARSTON, J.
